 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1019 Page 1 of 15



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAN DIEGO COUNTY LODGING                                  Case No.: 20-cv-2151-WQH-MDD
     ASSOCIATION,
12
                                              Plaintiff,       ORDER
13
     v.
14
     THE CITY OF SAN DIEGO; and UNITE
15
     HERE LOCAL 30,
16                                        Defendants.
17
18   HAYES, Judge:

19            The matters before the Court are the Motions to Dismiss filed by Defendant City of

20   San Diego (ECF No. 12) and Intervening Defendant Unite Here Local 30 (ECF No. 25).

21       I.   PROCEDURAL BACKGROUND

22            On November 3, 2020, Plaintiffs including San Diego County Lodging Association

23   (“SDCLA”)1 filed a Complaint against Defendant City of San Diego (“City”), challenging

24   an ordinance that requires certain employers to offer open positions to qualified, laid-off

25   employees before hiring new applicants.

26
27
28   1
         SDCLA is the only remaining Plaintiff. (See ECF No. 8).

                                                           1
                                                                                  20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1020 Page 2 of 15



 1         On February 4, 2021, Plaintiff SDCLA filed a Motion for Summary Judgment,
 2   which remains pending. (ECF No. 11).
 3         On February 5, 2021, Defendant City filed a Motion to Dismiss. (ECF No. 12). The
 4   City moves to dismiss the Complaint for lack of standing pursuant to Rule 12(b)(1) of the
 5   Federal Rules of Civil Procedure and for failure to state a claim upon which relief can be
 6   granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
 7         On February 5, 2021, Unite Here Local 30 (“Local 30”) filed a Motion to Intervene
 8   as a defendant. (ECF No. 13).
 9         On March 1, 2021, SDCLA filed an Opposition to the City’s Motion to Dismiss.
10   (ECF No. 20). On March 8, 2021, the City filed a Reply. (ECF No. 22).
11         On May 3, 2021, the Court granted Local 30’s Motion to Intervene. (ECF No. 24).
12         On May 6, 2021, Local 30 filed a Motion to Dismiss pursuant to Rules 12(b)(1) and
13   12(b)(6) of the Federal Rules of Civil Procedure. (ECF No. 25). On May 20, 2021, SDCLA
14   filed an Opposition to Local 30’s Motion to Dismiss. (ECF No. 27). On May 27, 2021,
15   Local 30 filed a Reply. (ECF No. 28).
16   II.   ALLEGATIONS IN THE COMPLAINT
17         On September 8, 2020, the City passed the “City of San Diego COVID-19 Building
18   Service and Hotel Worker Recall Ordinance” (the “Ordinance”), adding Chapter 3, Article
19   11, Division 1, to the San Diego Municipal Code. (ECF No. 1 ¶ 1). The Ordinance applies
20   to commercial property employers, event center employers, and “hotel employers”—
21   “owners, operators, or managers of hotels with at least 200 guest rooms.” (Id. ¶ 12).
22   Plaintiff SDCLA is “a federation of hotel and motel owners” that “has members that
23   operate hotels with over 200 guest rooms within the City of San Diego” covered by the
24   Ordinance. (Id. ¶ 8).
25         The Ordinance “provides novel recall rights” for employees who were terminated
26   by a covered employer on or after March 4, 2020, for a “non-disciplinary” or “economic”
27   reason. (Id. ¶ 12). The Ordinance requires that covered employers “[f]irst offer any
28   previously laid-off employees their old position—or, alternatively, any position for which

                                                 2
                                                                             20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1021 Page 3 of 15



 1   that worker can become qualified with the same training the employer would provide a
 2   new worker—before hiring any new applicants into an open position.” (Id. ¶ 13). “Any
 3   covered employee who believes their employer violated the Ordinance can sue for hiring
 4   and reinstatement rights, the greater of actual or statutory damages, punitive damages, and
 5   attorneys’ fees and costs.”2 (Id. ¶ 15).
 6          Many members of SDCLA “hired workers under an at-will employment agreement
 7   . . . [and] assumed that . . . they could lay off those workers without granting them a possible
 8   cause of action.” (Id. ¶ 21 (emphasis omitted)). Further, “[SDCLA]’s members [] have a
 9   statutory right to terminate an employee for any non-protected reason.” (Id. ¶ 45). The
10   Ordinance denies those members the “right to terminate employees at-will as, absent good
11   cause for the termination, they must re-hire anyone previously fired” or face civil liability.
12   (Id. ¶ 22).
13          Several members of SDCLA “offered severance packages to ex-employees impacted
14   by the pandemic, with the understanding those employees would not be re-hired.” (Id. ¶
15   27). “These members paid substantial sums in consideration of a clean end to their
16   employment relationships with the affected workers, and for a release of all possible
17   claims.” (Id.). The Ordinance operates retroactively and impairs the benefit of these
18   severance contracts by “requir[ing] employers to recall employees who signed severance
19
20
21
     2
22     The Ordinance includes a sunset provision and was set to expire on March 8, 2021. On March 2, 2021,
     the City adopted Ordinance Number 31236, which amended the sunset provision and extended the
23   expiration date of the Ordinance to March 8, 2022. (See Ordinance No. 31236, Ex. 1 to Local 30’s Request
     for Judicial Notice (“RJN”), ECF No. 25-2 at 38).
24
25   Defendants’ requests that the Court take judicial notice of Ordinances Nos. 21231 and 31236 are granted.
     See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (“[U]nder Fed. R. Evid. 201, a court
26   may take judicial notice of ‘matters of public record.’” (quoting Mack v. S. Bay Beer Distrib., 798 F.2d
     1279, 1282 (9th Cir. 1986)). Local 30’s additional requests for judicial notice are denied, because judicial
27   notice of the requested documents is unnecessary for this Order. See Asvesta v. Petroutsas, 580 F.3d 1000,
     1010 n.12 (9th Cir. 2009) (denying request for judicial notice where judicial notice would be
28   “unnecessary”).

                                                          3
                                                                                           20-cv-2151-WQH-MDD
  Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1022 Page 4 of 15



 1   agreements without any possibility of recouping the material consideration already paid”
 2   or face civil liability. (Id. ¶ 28).
 3          Some members of SDCLA employ “unionized workers operating under collective
 4   bargaining agreements containing specific, negotiated seniority and recall rights,” which
 5   “may be at-odds” with rights provided by the Ordinance. (Id. ¶ 39). The Ordinance does
 6   not define an “economic, non-disciplinary reason” for termination, so members of SDCLA
 7   with a unionized workforce “may be forced to prove ‘for cause’ termination was warranted
 8   under a collective bargaining agreement in order to attack an ex-employees’ ability to bring
 9   a claim. That, in turn, requires courts to interpret the collective bargaining agreement; an
10   act courts cannot perform due to the preemptive effect of the [Labor Management Relations
11   Act (‘LMRA’)].” (Id. ¶ 41).
12          SDCLA brings the following claims: (1) declaratory relief based on the Contracts
13   Clause of the United States and California Constitutions (employment contracts); (2)
14   declaratory relief based on the Contracts Clause of the United States and California
15   Constitutions (severance agreements); (3) declaratory relief based on the Due Process
16   Clause of the United States and California Constitutions; (4) declaratory relief based on
17   federal preemption by the LMRA; (5) declaratory relief based on Article XI, section 7, of
18   the California Constitution (Cal. Lab. Code § 2922); (6) declaratory relief based on Article
19   XI, section 7, of the California Constitution (Cal. Civ. Code § 3294); and (7) declaratory
20   relief based on Article XI, section 7, of the California Constitution (Cal. Civ. Proc. Code §
21   1002.5). SDCLA seeks a declaratory judgment that the Ordinance is void, a permanent
22   injunction preventing “‘laid-off employee[s]’—as that term is defined in the Ordinance—
23   from taking any action under, enforcing any provisions of, or demanding a covered
24   employer abide by the requirements set by, the Ordinance,” and attorneys’ fees and costs.
25   (Id. at 15-16 (alteration in original)).
26 III.     ASSOCIATIONAL STANDING
27          Rule 12(b)(1) of the Federal Rules of Civil Procedure allows a defendant to move
28   for dismissal on grounds that the court lacks jurisdiction over the subject matter. See Fed.

                                                   4
                                                                               20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1023 Page 5 of 15



 1   R. Civ. P. 12(b)(1). “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe
 2   Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227
 3   F.3d 1214, 1242 (9th Cir. 2000)). “In a facial attack, the challenger asserts that the
 4   allegations contained in a complaint are insufficient on their face to invoke federal
 5   jurisdiction. By contrast, in a factual attack, the challenger disputes the truth of the
 6   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id. In a facial
 7   attack, the court should “assume [the plaintiff’s] allegations to be true and draw all
 8   reasonable inferences in his favor.” Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).
 9         Defendants contend that SDCLA lacks standing because SDCLA fails to identify
10   any member harmed by the Ordinance or “establish how the terms of the Ordinance would
11   result in any injury in fact to those members.” (ECF No. 12-1 at 10). Defendants contend
12   that the second, third, fourth, and seventh claims cannot be adjudicated without extensive
13   participation of individual members. SDCLA contends that it has standing because some
14   of its individual members would have standing and have been or will be harmed by the
15   Ordinance. SDCLA contends that the claims alleged may require limited participation by
16   individual members in the discovery process, which does not bar associational standing.
17         Standing is a jurisdictional requirement and the “threshold question in every federal
18   case.” Warth v. Seldin, 422 U.S. 490, 498 (1975); see Lujan v. Defenders of Wildlife, 504
19   U.S. 555, 561 (1992). The plaintiff has the burden to “demonstrate standing for each claim
20   he seeks to press” and “for each form of relief sought.” DaimlerChrystler Corp. v. Cuno,
21   547 U.S. 332, 352 (2006). “The doctrine of associational standing permits an organization
22   to ‘sue to redress its members’ injuries, even without a showing of injury to the association
23   itself.’” Or. Advocacy Ctr. v. Mink, 322 F.3d 1101, 1109 (9th Cir. 2003) (quoting United
24   Food & Commercial Workers Union Local 751 v. Brown Grp., 517 U.S. 544, 552 (1996)).
25   An organization has associational standing when “(1) its members would otherwise have
26   standing to sue in their own right; (2) the interests it seeks to protect are germane to the
27   organization’s purpose; and (3) neither the claim asserted nor the relief requested requires
28   the participation of individual members in the lawsuit.” Am. Unites for Kids v. Rousseau,

                                                   5
                                                                                20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1024 Page 6 of 15



 1   985 F.3d 1075, 1096 (9th Cir. 2021) (citing Hunt v. Wash. State Apple Advert. Comm’n,
 2   432 U.S. 333, 343 (1977)).
 3         An individual member of an organization has standing to sue in his or her own right
 4   when “(1) he or she has suffered a ‘concrete and particularized’ injury to a cognizable
 5   interest, (2) which is ‘fairly traceable to the challenged action of the defendant’ and (3)
 6   which likely can be redressed by a favorable decision.” Nat’l Council of La Raza v.
 7   Cegavske, 800 F.3d 1032, 1039 (9th Cir. 2015) (quoting Bennett v. Spear, 520 U.S. 154,
 8   167 (1997)). In Summers v. Earth Island Institute, the Supreme Court stated that “plaintiff-
 9   organizations [must] make specific allegations establishing that at least one identified
10   member ha[s] suffered or w[ill] suffer harm” to satisfy Article III standing. 555 U.S. 488,
11   498 (2009). In Cegavske, the Court of Appeals for the Ninth Circuit clarified that “Summers
12   . . . [does not] stand[] for the proposition that an injured member of an organization must
13   always be specifically identified in order to establish Article III standing for the
14   organization.” 800 F.3d at 1041. “Where it is relatively clear, rather than merely
15   speculative, that one or more members have been or will be adversely affected by a
16   defendant’s action, and where the defendant need not know the identity of a particular
17   member to understand and respond to an organization’s claim of injury, . . . an organization
18   [need not] identify by name the member or members injured.” Id. Where “plaintiffs seek
19   declaratory and injunctive relief only, . . . they [must] show a very significant possibility
20   of future harm.” San Diego Cty. Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126 (9th Cir.
21   1996) (citing Bras v. Cal. Pub. Util. Comm’n, 59 F.3d 869, 873 (9th Cir. 1995)).
22         An organization meets the third requirement for associational standing where neither
23   the claims asserted nor the relief requested require “extensive individual participation.”
24   Spinedex Physical Therapy USA Inc. v. United Healthcare of Ariz., Inc., 770 F.3d 1282,
25   1293 (9th Cir. 2014) (quoting Pa. Psychiatric Soc’y v. Green Sprint Health Servs., Inc.,
26   280 F.3d 278, 286 (3d Cir. 2002)). Generally, “individualized proof from the members is
27   not needed where . . . declaratory and injunctive relief is sought rather than money
28   damages.” Associated Gen. Contractors of Am. v. Metro. Water Dist., 159 F.3d 1178, 1181

                                                   6
                                                                               20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1025 Page 7 of 15



 1   (9th Cir. 1998). In declaratory and injunctive relief cases, “as long as . . . the claims can be
 2   proven by evidence from representative injured members, without fact-intensive-
 3   individual inquiry, the participation of those individual members will not thwart
 4   associational standing.” Ass’n of Am. Physicians & Surgeons v. Tex. Med. Bd., 627 F.3d
 5   547, 552 (5th Cir. 2010); see W. Watersheds Project v. Kraayenbrink, 632 F.3d 472, 484
 6   (9th Cir. 2011) (associational standing exists where “neither the claims asserted nor the
 7   relief requested requires [individual members’] participation as parties”).
 8         In this case, the Ordinance provides that a covered employer “must offer its laid-off
 9   employees . . . all job positions which become available after this Division’s effective date
10   for which the laid-off employees are qualified.” (Ordinance No. 21231, Ex. A to City’s
11   RJN, ECF No. 12-3 at 3). If more than one employee is qualified for a position, “the
12   employer must offer the position to the laid-off employee with the greatest length of service
13   for the employer.” (Id.). Employers covered by the Ordinance include “hotel
14   employer[s]”—“owner[s], operator[s], or manager[s] of a residential building located
15   within the geological boundaries of the [City of San Diego] with at least 200 guest rooms
16   that provides temporary lodging in the form of overnight accommodations to transient
17   patrons.” (Id. at 2). A “laid-off employee” is
18         any individual [other than a “manager, supervisor, or confidential employee”]
           who, in a particular week, performs at least two hours of work within the
19
           geological boundaries of the [City of San Diego] for an employer, has a length
20         of service with the employer of six months or more in the 12 months preceding
           March 4, 2020, . . . and whose most recent separation from active service . . .
21
           occurred on or after March 4, 2020, and before any termination of the
22         Declaration of Emergency proclaimed by California’s Governor on March 4,
           2020, and was due to a government shutdown order, lack of business, a
23
           reduction in force or other, economic, non-disciplinary reason.
24
     (Id.). “A laid-off employee may bring an action in the Superior Court of the State of
25
     California against an employer for violations of this Division” and may be awarded hiring
26
     and reinstatement rights, actual or statutory damages, punitive damages pursuant to section
27
     3294 of the California Civil Code, and attorneys’ fees and costs. (Id. at 4).
28

                                                      7
                                                                                 20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1026 Page 8 of 15



 1          In the first claim for declaratory relief based on the Contracts Clause (employment
 2   agreements) and the fifth claim for declaratory relief based on state law preemption by
 3   section 2922 of the California Labor Code, SDCLA asserts that the Ordinance unlawfully
 4   interferes with at-will employment. SDCLA alleges that “several of [its] members operate
 5   hotels with over 200 guest rooms in San Diego and have terminated workers who would
 6   qualify as ‘laid-off employees’ under the Ordinance.” (ECF No. 1 ¶ 5). SDCLA alleges
 7   that many of its members “hired workers under an at-will employment agreement . . . [and]
 8   assumed that . . . they could lay off those workers without granting them a possible cause
 9   of action.” (Id. ¶ 21 (emphasis omitted)). SDCLA further alleges that its members “have a
10   statutory right to terminate an employee for any non-protected reason.” (Id. ¶ 45). SDCLA
11   alleges that the Ordinance denies its members the right to terminate employees at-will
12   because “absent good cause for the termination, they must re-hire anyone previously fired”
13   or face civil liability. (Id. ¶ 22).
14          The allegations in the first and fifth claims plausibly support an inference that
15   members of SDCLA covered by the Ordinance hired employees at-will and will be
16   adversely affected by the requirements of the Ordinance. The allegations plausibly support
17   an inference that members of SDCLA would have standing to assert the first and fifth
18   claims in their own right and that Defendants do not need to know the identity of a
19   particular member to understand and respond to the claims of injury related to at-will
20   employment. The allegations plausibly support an inference that the interests SDCLA
21   seeks to protect are germane to its purpose and that the first and fifth claims do not
22   “require[] individualized proof and [] are thus properly resolved in a group context.” Hunt,
23   432 U.S. at 344. The Court concludes that SDCLA has met its burden to demonstrate that
24   it has standing to assert the first and fifth claims at this stage in the litigation.
25          In the second claim for declaratory relief based on the Contracts Clause (severance
26   agreements) and the third claim for declaratory relief based on the Due Process Clause,
27   SDCLA asserts that the Ordinance unlawfully interferes with severance agreements.
28   SDCLA alleges that several of its members “offered severance packages to ex-employees

                                                      8
                                                                                    20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1027 Page 9 of 15



 1   impacted by the pandemic, with the understanding those employees would not be re-hired.”
 2   (ECF No. 1 ¶ 27). SDCLA alleges that “[t]hese members paid substantial sums in
 3   consideration of a clean end to their employment relationships with the affected workers,
 4   and for a release of all possible claims.” (Id.). SDCLA alleges that the Ordinance requires
 5   employers to “choose to either lose the value of the severance paid by re-hiring those
 6   workers, or hire someone new and face material liability from the laid-off associates.” (Id.
 7   ¶ 34).
 8            In the fourth claim for declaratory relief based on federal preemption by the LMRA,
 9   SDCLA asserts that the Ordinance unlawfully requires courts to interpret collective
10   bargaining agreements.3 SDCLA alleges that some of its members employ “unionized
11   workers operating under collective bargaining agreements containing specific, negotiated
12   seniority and recall rights,” which “may be at-odds” with rights provided by the Ordinance.
13   (ECF No. 1 ¶ 39). SDCLA alleges that the Ordinance “gives novel right to any employee
14   laid-off after March 4, 2020, for any ‘economic, non-disciplinary reason,’ but never defines
15   those phrases.” (Id. ¶ 40). SDCLA alleges that members of SDCLA with a unionized
16   workforce “may be forced to prove ‘for cause’ termination was warranted under the
17   collective bargaining agreement in order to attack an ex-employees’ ability to bring a
18   claim,” which “requires courts to interpret the collective bargaining agreement; an act
19   courts cannot perform due to the preemptive effect of the LMRA.” (Id. ¶ 41).
20            Based on the allegations in the Complaint, the second, third, and fourth claims
21   challenge the Ordinance as applied to individual members of SDCLA that entered into
22   severance agreements or terminated employees subject to collective bargaining agreements
23   with specific material terms. Defendants need to know the identity of particular members
24   and the terms of the severance or collective bargaining agreements to understand SDCLA’s
25   claims of injury, and the Complaint fails to identify any individual member likely to be
26
27
     3
       The Complaint does not allege any claim for violation of the Contracts Clause based on collective
28   bargaining agreements.

                                                      9
                                                                                    20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1028 Page 10 of 15



 1   injured. Further, the second, third, and fourth claims “require[] individualized proof”
 2   specific to each member and each agreement, which prevents “resol[ution] in a group
 3   context.” Hunt, 432 U.S. at 344; see Rent Stabilization Ass’n v. Dinkins, 5 F.3d 591, 596
 4   (2d Cir. 1993) (an organization lacks associational standing where the claims require “an
 5   ad hoc factual inquiry for each [member],” regardless of the relief requested), as amended
 6   (Oct. 21, 1993). The Court concludes that SDCLA fails to meet its burden to demonstrate
 7   that it has standing to assert the second, third, and fourth claims.
 8         In the sixth claim for declaratory relief based on state law preemption by section
 9   3294 of the California Civil Code, SDCLA asserts that the Ordinance’s private right of
10   action to recover punitive damages conflicts with California punitive damages law.
11   SDCLA alleges that “[u]nder California Civil Code Section 3294, punitive damages are
12   only available ‘for the breach of an obligation not arising from contract.’” (ECF No. 1 ¶
13   50). SDCLA alleges that the Ordinance “allows courts to award punitive damages for a
14   claim that could not exist absent an underlying employment contract.” (Id.). The Ordinance
15   provides that a laid-off employee “may be awarded . . . [p]unitive damages pursuant to
16   California Civil Code Section 3294” for violations of the Ordinance. (Ordinance No.
17   21231, Ex. A to City’s RJN, ECF No. 12-3 at 4). The plain language of the Ordinance
18   incorporates the requirements of section 3294. The allegations in the Complaint fail to
19   “show a very significant possibility of future harm.” San Diego Cty. Gun Rights, 98 F.3d
20   at 1126 (citing Bras, 59 F.3d at 873). The Court concludes that SDCLA fails to meet its
21   burden to demonstrate that it has standing to assert the sixth claim.
22         In the seventh claim for declaratory relief based on state law preemption by section
23   1002.5 of the California Code of Civil Procedure, SDCLA asserts that the Ordinance’s
24   right of recall conflicts with California employment settlement law. SDCLA asserts that
25   the Ordinance “implicitly bar[s] no-rehire provisions . . . for workers terminated by a
26   covered employer,” which are authorized by section 1002.5 where there is a “‘legitimate,
27   non-discriminatory or non-retaliatory reason for terminating the employment
28   relationship.’” (ECF No. 1 ¶¶ 56-57 (quoting Cal. Civ. Proc. Code § 1002.5(b)(2)). Section

                                                   10
                                                                             20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1029 Page 11 of 15



 1   1002.5 regulates provisions in settlement agreements with an employee who filed a legal
 2   claim against an employer. See Cal. Civ. Proc. Code § 1002.5(a), (c)(1) (regulating
 3   “agreement[s] to settle an employment dispute” with a person who “has filed a claim
 4   against the person’s employer in court, before an administrative agency, in an alternative
 5   dispute resolution forum, or through the employer’s internal complaint process”). The
 6   allegations in the Complaint fail to “show a very significant possibility of future harm.”
 7   San Diego Cty. Gun Rights, 98 F.3d at 1126 (citing Bras, 59 F.3d at 873). The Court
 8   concludes that SDCLA fails to meet its burden to demonstrate that it has standing to assert
 9   the seventh claim. The Motions to Dismiss the second, third, fourth, sixth, and seventh
10   claims are granted.
11 IV.     FAILURE TO STATE A CLAIM
12         Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal for “failure
13   to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In order to state
14   a claim for relief, a pleading “must contain . . . a short and plain statement of the claim
15   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule
16   12(b)(6) “is proper only where there is no cognizable legal theory or an absence of
17   sufficient facts alleged to support a cognizable legal theory.” Shroyer v. New Cingular
18   Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (quoting Navarro v. Block, 250
19   F.3d 729, 732 (9th Cir. 2001)).
20         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
21   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
22   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
23   “A claim has facial plausibility when the plaintiff pleads factual content that allows the
24   court to draw the reasonable inference that the defendant is liable for the misconduct
25   alleged.” Id. “In sum, for a complaint to survive a motion to dismiss, the non-conclusory
26   factual content, and reasonable inferences from that content, must be plausibly suggestive
27   of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
28   Cir. 2009).

                                                    11
                                                                                  20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1030 Page 12 of 15



 1             a. Claim 1 – Contracts Clause (Employment Agreements)
 2         Defendants contend that the Ordinance does not substantially impair any existing at-
 3   will employment contract because the Ordinance applies to terminated employees.
 4   Defendants contend that the Ordinance regulates the hiring of employees and does not
 5   “punish an employer’s decision to terminate employment” or “mandate that an employer
 6   re-hire a laid-off worker on anything other than an at-will basis.” (ECF No. 12-1 at 15).
 7   Defendants contend that the City had a rational basis for enacting the Ordinance to mitigate
 8   job loss and speed economic recovery. SDCLA contends that the Ordinance substantially
 9   impairs prior and existing at-will employment contracts because it reduces the right to
10   terminate an employee at-will into a right to suspend an employee or terminate an
11   employee for cause. SDCLA contends that the Ordinance is subject to heightened scrutiny
12   and is not narrowly tailored.
13         The United States Constitution and the California Constitution prohibit the passage
14   of laws that impair the obligation of contracts. See U.S. CONST. art. I, § 10, cl. 1; CAL.
15   CONST. art. I, § 9. The court applies a two-step test to determine whether a law violates the
16   Contracts Clause of the United States Constitution. See Sveen v. Melin, 138 S. Ct. 1815,
17   1821 (2018). “The threshold issue is whether the [] law has ‘operated as a substantial
18   impairment of a contractual relationship.’” Id. at 1821-22 (quoting Allied Structural Steel
19   Co. v. Spannaus, 438 U.S. 234, 244 (1978)). “In answering that question, the court []
20   consider[s] the extent to which the law undermines the contractual bargain, interferes with
21   a party’s reasonable expectations, and prevents the party from safeguarding or reinstating
22   his rights.” Id. at 1822. “If such factors show a substantial impairment, . . . the Court [asks]
23   whether the [] law is drawn in an ‘appropriate’ and ‘reasonable’ way to advance ‘a
24   significant and legitimate public purpose.’” Id. (quoting Energy Reserves Grp., Inc. v. Kan.
25   Power & Light Co., 459 U.S. 400, 411-12 (1983)). “[T]he federal Contract Clause analysis
26   [is used] for determining whether a statute violates the parallel provision of the California
27   Constitution.” Campanelli v. Allstate Life Ins. Co., 322 F.3d 1086, 1097 (9th Cir. 2003).
28

                                                    12
                                                                                 20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1031 Page 13 of 15



 1         In this case, the Ordinance requires covered employers to offer open positions to
 2   qualified employees who were laid off on or after March 4, 2020, for “economic, non-
 3   disciplinary” reasons. (Ordinance No. 21231, Ex. A to City’s RJN, ECF No. 12-3 at 2).
 4   The Ordinance provides a private right of action to laid-off employees whose employer
 5   fails to comply. The stated “[p]urpose and [i]ntent” of the Ordinance is to ensure that
 6   building service, hospitality, and travel-related workers who were terminated because of
 7   the COVID-19 pandemic “enjoy a right to return to their previous jobs when business
 8   activity resumes in order to aid economic recovery.” (Id. at 1). In the Complaint, SDCLA
 9   alleges that “[m]any of [its] members hired workers under an at-will employment
10   agreement” and “naturally assumed that . . . they could lay off those workers without
11   granting them a possible cause of action.” (ECF No. 1 ¶ 21). SDCLA alleges that the
12   Ordinance “denies those employers the contractual right to terminate employees at-will as,
13   absent good cause for the termination, they must re-hire anyone previously fired” or face
14   civil liability. (Id. ¶ 22). The allegations in the Complaint plausibly support an inference
15   that the Ordinance affects at-will employment contracts with ex-employees and at-will
16   employment contracts with current employees. The allegations in the Complaint plausibly
17   support a claim that the Ordinance substantially interferes with at-will employment
18   agreements, and the City lacks sufficient justification for the interference. The Motions to
19   Dismiss the first claim are denied.
20            b. Claim 5 – State Law Preemption (Cal. Lab. Code § 2922)
21         Defendants contend that the Ordinance does not conflict with section 2922 of the
22   California Labor Code because the Ordinance does not impose liability for an employer’s
23   decision to terminate an at-will employee or “require that a covered employer rehire a laid-
24   off employee on anything other than an at-will basis.” (ECF No. 25 at 32). Defendants
25   contend that many other municipal laws “prohibit discriminatory refusal to hire or include
26   a reinstatement remedy, without conflicting with § 2922.” (Id. at 33). SDCLA contends
27   that the Ordinance prohibits what section 2922 demands by “robbing [employers] of their
28   right to terminate [employees] at will; offering the comparatively enfeebled option of

                                                  13
                                                                              20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1032 Page 14 of 15



 1   suspending the contract or terminating it for-cause instead.” (ECF No. 27 at 27). SDCLA
 2   contends that the language, scope, and history of section 2922 demonstrate that the
 3   legislature intended to fully occupy the field of at-will employment law.
 4         Local legislation that conflicts with California state law is preempted by the state
 5   law and void under the California Constitution. See Sherwin-Williams Co. v. City of Los
 6   Angeles, 4 Cal. 4th 893, 897 (1993); CAL. CONST. art. XI, § 7. “A conflict exists if the local
 7   legislation duplicates, contradicts, or enters an area fully occupied by general law, either
 8   expressly or by legislative implication.” City of Riverside v. Inland Empire Patients Health
 9   & Wellness Ctr., Inc., 56 Cal. 4th 729, 743 (2013) (quoting Sherwin-Williams, 4 Cal. 4th
10   at 897). “[L]ocal legislation is ‘contradictory’ to general law when it . . . directly requires
11   what the state statute forbids or prohibits what the state enactment demands.” Id. “[N]o
12   inimical conflict will be found where it is reasonably possible to comply with both state
13   and local laws.” Id. “[L]ocal legislation enters an area that is ‘fully occupied’ by general
14   law when the Legislature has expressly manifested its intent to ‘fully occupy’ the area, or
15   when it has impliedly done so . . . .” Id. (quoting Sherwin-Williams, 4 Cal. 4th at 897-98).
16         Section 2922 of the California Labor Code provides that “[a]n employment, having
17   no specified term, may be terminated at the will of either party on notice to the other.” Cal.
18   Lab. Code § 2922. The Ordinance requires covered employers to offer open positions to
19   qualified employees who were laid off on or after March 4, 2020, for “economic, non-
20   disciplinary” reasons or face civil liability. (Ordinance No. 21231, Ex. A to City’s RJN,
21   ECF No. 12-3 at 2). The allegations in the Complaint plausibly support a claim that the
22   Ordinance contradicts or enters an area fully occupied by section 2922. See Guz v. Bechtel
23   Nat’l, Inc., 24 Cal. 4th 317, 350 (2000) (the at-will employment relationship “affords no
24   expectation, protectible by law, that employment will continue, or will end only on certain
25   conditions, unless the parties have actually adopted such terms”). The Motions to Dismiss
26   the fifth claim are denied.
27   ///
28   ///

                                                   14
                                                                                 20-cv-2151-WQH-MDD
 Case 3:20-cv-02151-WQH-MDD Document 29 Filed 07/08/21 PageID.1033 Page 15 of 15



 1    V. CONCLUSION
 2         IT IS HEREBY ORDERED that the Motions to Dismiss filed by Defendants are
 3   denied as to the first and fifth claims and are otherwise granted.
 4         IT IS FURTHER ORDERED that Defendants shall file any opposition to the Motion
 5   for Summary Judgment within fourteen (14) days of the date of this Order. Plaintiff shall
 6   file any reply within twenty-one (21) days of the date of this Order.
 7    Dated: July 8, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  15
                                                                             20-cv-2151-WQH-MDD
